                                                                JS-6
 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10

11   CHRISTOPHER ADIN GRAHAM,      )    NO. CV 19-4232-CJC(E)
                                   )
12                  Petitioner,    )
                                   )
13        v.                       )    JUDGMENT
                                   )
14   UNITED STATES OF AMERICA,     )
                                   )
15                                 )
                    Respondent.    )
16                                 )
     ______________________________)
17

18        Pursuant to the Order Accepting Findings, Conclusions and
19   Recommendations of United States Magistrate Judge,
20

21        IT IS ADJUDGED that the Petition is denied and dismissed without
22   prejudice.
23

24             DATED: September 12, 2019.
                                       9.
25

26                                _______________________________
                                      _____________
                                                  _ ____________
                                          CORMAC J.
                                                 J. CARNEY
27                                  UNITED
                                       ITED STATES DISTRICT
                                                         CT
                                                         C T JUDGE
                                                              JUD
28
